TO BE PUBLISHED

§§npreme Tnnrt of Bentuckg

2016- SC- 000669- KB

KENTUCKY BAR AssocIATIoN MovANT
v. ' ` ` IN_ sUPREME coURT

` BRIAN ` NATHAN HOPPER ' ' ' RESPONDENT

-OPINION AND ORDER

Brian‘Nathan Hopper, Kentucky Bar Association' (KBA) No. 89861, Was _
a admitted to the practice of law in the Commo`nwealth of Kentucky on October`
17, 2003, and his bar_roster address is listed as 21_ Su`gg Street; Madisonville,
KY 42431. The'Board of Governors (Board) found Hopper guilty of violating
SCR 3.130-1.3, -1.4(a)(4), -l.15(b), ~ 1‘.1_6(d), and -8.1(b) (tWo counts). For
these violations the Board unanimously recommends Hopper be suspended
from the practice lof law for 181 days and pay all associated costs. For the

following reasons, We adopt the Board’s recommendation

I. BAcKGRoUND

This case concerns two separate KBA complaints.

A. KBA File No. 23050 _
Johnny_ Miller of Hopkins County I-leating Air and Electrical hired Hopper

to do collections Work on behalf of the company. While Hopper collected some
fees, he never turned them over to Miller. Miller also paid Hopper costs and

fees for two cases Hopper never filed. Hopper returned the money for the costsl

and fees, but never'turned over the money he collected on Miller’s behalf. He
also failed to return the files from eighteen collections cases.

The Office -of Bar Counsel sent Hopper correspondence regarding this
case in December 2014 and again in February 2015. Hopper did not respond.
The Inquiry Commission then issued a five-count charge, alleging violations of
SCR 3.130-1. 3, 1 -l. 4(a)(4)-, 2 ~1. 15(b), 3 -1. 16(d), 4 and -8. 1(b). 5 The KBA sent the
five-count charge to Hopper’ s bar roster address by certified mail, which was
`returned as unclaimed. Hopper was thereafter personally served with the

complaint and filed a response. When the charge Was issued, it was also

 

1 SCR 3.130-.1.3 provides: “[a] lawyer shall _act with reasonable diligence and ~
promptness in representing a client.”

2 SCR 3.130-1.4(a) provides, in pertinent part: “[a] lawyer shall . . . (4) promptly
comply with reasonable requests for information.” .

3 sCR 3.130-1.15(b) provides

Upon receiving funds or other property in which a client has an interest,
a lawyer shall promptly notify the client. Except as stated m this Rule or
otherwise permitted by law or by agreement with the client a lawyer shall
promptly deliver to the client any funds or other property that the client
is entitled to receive and, upon request by the client, shall promptly
render a full accounting regarding such property.

4 SCR 3.130-1.16(d) provides m pertinent part:

Upon termination of representation, a lawyer shall take steps to the
extent reasonably practicable to protect a client's interests, such as
giving'reasonable notice to the client, allowing time for employment of -
other counsel, surrendering papers and property to which the client is
entitled and refunding any advance payment of fee or expense that has
not been earned or incurred.

5 SCR 3. 130-8. 1 provides in pertinent part: “a lawyer.. .in connection with a
disciplinary matter. .shall not: . .(b.) kn.owingly fail to respond to a lawful
demand for information from [a] disciplinary authority.

mailed via certified mail and_again-returned as unclaimed. Hopper was
personally served; however, he did not file an answer to the charge.

B. KBA File Nb. 24147
_ Old National Bank sent the Office of Bar Counsel two notices in October,

2015 stating that Hopper’s IOLTA account had been overdrawn. In turn, the
.Office of Bar Counsel sent Hopper two letters asking him to provide a written
explanation of the insufficiency of funds and the means by which he corrected
it. Hopper did not respond to either letter.

- The Inquiry'Commission issued a complaint against Hopper requesting
additional information about his IOLTA account. ‘It advised him that a failure
to respond could result in an additional charge.1 The complaint was sent via
certified mail, but like those in the previous file, was retumed. Service was
made to the KBA’s Executive Director under SCR 3.175(2).

The Inquiry Commission then issued a charge against Hopper for
violating SCR 3.'130-8.1(b) (failing to respond to the KBA’s lawful demand for
information). The charge was served by certified mail, but Hopper did not

_ answer.

_ II.`\ANALYSIS l
Neither party filed a notice of appeal to this Court, and under

SCR 3.370(9),6 this Court adopts the recommendation of the Board of

Governors and finds Hopper guilty of 'all six charged counts and suspends him

 

6 SCR 3.370(9) provides: '“If no notice of review is filed by either of the parties,
or the Court under paragraph eight (8) of this .rule, the Court shall enter an order '
adopting the decision of the Board or the Trial Commissioner, whichever the case may
be, relating to all matters.”

for a period of 181 days. We agree that Hopper’s conduct amounted to the
charged counts. Specifically, Hopper violated: SCR 3. 130-113 when he failed to
act with reasonable diligence and promptness by failing to file cases for which
Miller had paid him; SCR 3.130-1.4(a)(4) when he failed to promptly return
Miller’s phone calls or respond to attempts to contact him in person; SCR
3.130-1.15(b) by failing to promptly deliver the funds he obtained from Miller’s
collections; SCR 3.130-1.16(d) by failing to return eighteen of Miller’s files once
terminated; and, finally, SCR 3.130-8.1(b) when, in both KBA case files
currently before this Court, he failed to respond to the KBA’s lawful demands
for information - l .

We believe the recommended 181 day suspension is appropriate in this
case. In addition to his other violations, Hopper has failed to turn over funds
' to his client land to maintain an adequate balance in his IOLTA account. “The
- C'ourt is'aware that a particularly severe stance is taken against financial
misconduct by attorneys . . . .” Kentucky BarAssln v. Maze, 397 S.W.3d 891,
898 (Ky. 2013). Furthermore, Hopper received a private admonition in l
December 2015 for failing to respond to'a bar complaint. Therefore, this
appears to be a pattern of non-responsiveness in violation of our ethical rules.
' Hopper is 'also currently suspended for failing to pay his KBA membership dues
for the 2014-15 fiscalyear.7 We adopt the recommendation of the Board of

/

Governors.

 

7 The Board of Governors recommends`we run the suspension in the current
case concurrently with any other suspension

4

l _ III. ORDER
Agreeing that the Board’s recommendation is appropriate, it is ORDERED~ that:

1. Brian Nathan Hopper is found guilty of violating the__ Rules of .
- Professional Responsibility as detailed above. n
2. Hopper is suspended from the practice of law i_n the Commonwealth of
Kentucky for 181 days. -The suspension imposed by this order shall
be served concurrently with any other suspensions.
l 3. In accordance with SCR 3.450, Hopper is directed to pay all costs
associated with_ these disciplinary proceedings against him, said sum
' being $516.55, for which execution may issue from this Court upon
--finality of this Opinion and Order.

' 4. Pursuant to SCR 3.390, Hopper shall, within ten days from the entry
of this Opinion and Order-, notify all Kentucky clie.nts, in writing, of -
his inability to represent them; notify, in writing,-all Kentucky courts
in which he has matters pending of his suspension from the practice
of law; and furnish copies of all letters of notice ~to the Office of Bar
Counsel of the _KBA. Furthermore, to the;extent possible, Hopper
shall immediately cancel and cease any advertising activities in which
hen is engaged.

All sitting. Minton, C.J., Hughes, Keller, Vanl\/leter, Venters and Wright,

JJ., concur. Cunningham, J., concurs in result only.

ENTERED: March 23, 2017.